Citation Nr: 0613146	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  04-22 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to former prisoner of war (POW) status.

2.	 Entitlement to service connection for a peptic ulcer 
disease.

3.	 Entitlement to service connection for rheumatism.

4.	Entitlement to service connection for a medical condition 
manifested by numbness of the whole body.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran had recognized service from October 1944 to 
December 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 determination by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which in pertinent part denied 
entitlement to POW status, along with entitlement to service 
connection for peptic ulcer disease, rheumatism and a medical 
condition manifested by numbness of the whole body.
 .
The veteran originally requested a personal hearing before a 
Veterans Law Judge regarding the issues on appeal, but 
subsequently withdrew his request.  38 C.F.R. § 20.704 
(2005).


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claims and has notified 
him of the information and evidence necessary to substantiate 
his claims.

2.  The National Personnel Records Center (NPRC) has 
certified that the veteran had recognized service, from 
October 1944 to December 1945; it has not certified the 
veteran's POW status, or his service during the period when 
he claims to have been held as a POW, and he has not 
submitted any document verifying such service.

3.  A physical examination report dated in November 1945, 
just prior to separation from service, is negative for any 
findings attributable to a peptic ulcer disease, rheumatism 
or a medical condition manifested by numbness of the whole 
body; there is no competent post-service medical evidence of 
treatment for or a diagnosis of peptic ulcer disease, 
rheumatism or a medical condition manifested by numbness of 
the whole body.

CONCLUSIONS OF LAW

1.  The criteria for the veteran to be deemed a "former POW" 
for the purpose of benefits administered by the VA have not 
been met as a matter of law.  38 U.S.C.A. §§ 101(2), (24), 
(32), 107 (West 2002); 38 C.F.R. §§ 3.6, 3.40, 3.41, 3.203 
(2005).

2.  Entitlement to service connection for claimed peptic 
ulcer disease is not warranted.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2005).

3.  Entitlement to service connection for claimed rheumatism 
is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§  3.159, 3.303, 3.304 (2005).

4.  Entitlement to service connection for a claimed medical 
condition manifested by numbness of the whole body is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2005).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the 
November 2003 letter, satisfied the notice requirements by: 
(1) informing the appellant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) requesting the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See also, e.g., Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Correspondence from the RO sent to 
the appellant in November 2003, specifically notified him of 
the substance of VCAA's duties, including the type of 
evidence necessary to establish entitlement to the benefits 
sought and the relative burdens of the appellant and VA in 
producing or obtaining that evidence or information.  The 
appellant was notified of the evidence needed to substantiate 
his claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

The correspondence from the RO to the veteran, to include the 
November 2003 letter, requested that the veteran provide the 
RO any evidence in his possession that pertained to his 
claims.  In this case, he was informed that it was his 
responsibility to ensure that VA received any evidence not in 
the possession of the Federal government; this would 
necessarily include submitting any relevant evidence in his 
possession.  Although the VCAA notice provided to the 
appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
was provided prior to the issuance of the January 2004 RO 
decision that is the subject of this appeal.  The Board also 
notes that prior to the January 2004 RO decision and 
subsequently, the veteran has been presented opportunities to 
present any evidence in his possession or that he could 
obtain that would help substantiate his claims.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claims for service connection, but he was not provided with 
notice of the type of evidence necessary to establish a 
rating or effective date if the claim was allowed.  Despite 
the inadequate notice provided to the veteran on these latter 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims for 
entitlement to service connection, the questions of the 
appropriate rating or effective date have been rendered moot.

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the available service department records are associated with 
the claims file.  The appellant has not made the RO or the 
Board aware of any additional available evidence that needs 
to be obtained in order to fairly decide his appeal.  

As to any duty to provide an examination and/or opinion 
addressing the question of whether peptic ulcer disease, 
rheumatism or a medical condition manifested by numbness of 
the whole body, began during or are causally linked to 
service, the Board notes that, in the case of a claim for 
disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005). 

In the absence of competent evidence of any abnormal findings 
indicative of or attributed to peptic ulcer disease, 
rheumatism or a medical condition manifested by numbness of 
the whole body, during service or for the decades that have 
elapsed since, the Board finds that a medical examination 
and/or opinion at this late date is not warranted.  Id.  See 
also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

The Board finds that all obtainable evidence necessary for an 
equitable disposition of the appeal has been obtained.

With respect to the claim of POW status, absent certification 
of service from the service department, or an acceptable 
document reflecting the alleged service (38 C.F.R. § 
3.203(a)), which is determinative as a threshold matter in 
the present case, there is no reasonable possibility that 
further development of the claim by VA would substantiate the 
claim.  Nor, in the context of the law that applies to this 
case, is there any indication in the record that there is any 
evidence that could substantiate the claim that has not been 
obtained.  The service department has not certified the 
alleged additional service or that the veteran was a POW 
during that time.  The appellant was informed by letter in 
November 2003 that he could submit additional documents to 
support his claim of POW status, to include Philippine Red 
Cross records, a Guarantor's receipt for a released POW, a 
Japanese Parole Certificate for a released POW or War Claims 
Commission records.  The appellant has had an opportunity to 
respond with additional evidence or argument on this ground 
for denying his claim.  He has not submitted any documents 
that support his claim of additional service while he was a 
POW.  He has neither come forward with appropriate evidence 
nor is there any reasonable possibility that such evidence 
exists.  In light of all of these considerations, the Board 
finds that it is not prejudicial to the claimant to proceed 
to adjudicate the claim of POW status on the current record.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

It is pertinent to note that the VCAA recognizes certain 
circumstances where VA will refrain from or discontinue 
providing assistance.  Circumstances in which VA will refrain 
from or discontinue providing assistance in obtaining 
evidence include, but are not limited to, the claimant's 
ineligibility for the benefit sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  38 C.F.R § 3.159(d)). T he RO took 
appropriate steps to attempt to verify the appellant's 
alleged period of active service and no other development is 
warranted because the law, and not the evidence, is 
dispositive in this case.  VA is not required to provide 
assistance if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a)(2) (West 2002).




Entitlement to former prisoner of war status

The veteran seeks status as a former prisoner of war.  He 
contends that, in 1943, he was captured by the Japanese and 
was held in a prison camp for approximately 5 to 6 months.  

The term "former prisoner of war" means a person who, while 
serving in the active military, naval or air service, was 
forcibly detained or interned in the line of duty by an enemy 
or foreign government, the agents of either, or a hostile 
force.  The VA shall accept the findings of the appropriate 
service department that a person was a POW during a period of 
war unless a reasonable basis exists for questioning it.  38 
U.S.C.A. § 101(32); 38 C.F.R. § 3.1(y).  In Manibog v. Brown, 
8 Vet. App. 465 (1996) the Court noted that this law and 
regulation requires VA to accept a finding that the person 
was a POW, but does not require VA to accept a finding that a 
person was not a POW.  However, this case does not only turn 
on whether the veteran was held prisoner, but whether he had 
recognized service at the time.

Eligibility for VA benefits is governed by statute and 
regulations that define an individual's legal status as a 
veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  The term 
"veteran" is defined as a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  "Active military, 
naval, and air service" includes active duty.  "Active duty" 
is defined as full-time duty in the Armed Forces. 38 C.F.R. § 
3.6(a)-(b).  "Armed Forces" consists of the United States 
Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components.  38 C.F.R. § 3.1.

Title 38 of the United States Code authorizes the Secretary 
of Veterans Affairs (Secretary) to prescribe the nature of 
proof necessary to establish entitlement to veterans' 
benefits.  See 38 U.S.C.A. § 501(a)(1).  Under that 
authority, the Secretary has promulgated, inter alia, 38 
C.F.R. § 3.203(a), (c), to govern the conditions under which 
the VA may extend veterans' benefits based on service in the 
Philippine Commonwealth Army.  Those regulations require that 
an applicant prove his service in the Philippine Commonwealth 
Army (and thus his veteran status) with either official 
documentation issued by a United States service department or 
by an acceptable document reflecting the alleged service.  38 
C.F.R. § 3.203.

In cases for VA benefits, where the requisite veteran status 
is at issue, the relevant question is whether the claimant 
has qualifying service under Title 38 of the United States 
Code and the regulations promulgated pursuant thereto.  See 
Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  A May 
1946 processing affidavit shows that the veteran joined "A" 
Co. 14th Infantry, in September 1942.  He was a civilian in 
May 1943 during which time, he was captured and released in 
June 1943.  After he was released, his civilian status 
continued until September 1944.  He later joined "B" Co. 
11th Infantry and was processed by PAPC in November 1945 and 
re-processed by RPD in May 1946.   

The Board acknowledges the documentation of service provided 
by the appellant.  However, the persuasive evidence does not 
support the claim that he was a POW during a period of 
recognized service.  The service certification issued by the 
NPRC in December 1972, shows the veteran had recognized 
service from October 1944 to December 1945.  The NPRC 
specifically determined that the veteran was not a prisoner 
of war for any certified period of active service.  

Even if the veteran had been a POW during the period that he 
claims to have been, according to the NPRC certification of 
service, it would have occurred prior to his entry into 
active duty.  Absent certification of service from the 
service department, or an acceptable document reflecting the 
alleged service (38 C.F.R. § 3.203(a)), there is no 
reasonable possibility that further development of the claim 
by VA would substantiate the claim.  Nor, in the context of 
the law that applies to this case, is there any indication in 
the record that there is any evidence that could substantiate 
the claim that has not been obtained.  The appellant has had 
an opportunity to respond with additional evidence or 
argument on this ground for denying his claim.  He has 
neither come forward with appropriate evidence nor is there 
any reasonable possibility that such evidence exists.

In Perela v. Nicholson, U.S. Vet. App. No. 01-1138 (August 5, 
2005), the Court noted that there appeared to be a conflict 
between 38 C.F.R. § 3.41, which states that, for Philippine 
service, "the period of active service will be from the date 
certified by the Armed Forces" and 38 C.F.R. § 3.203(a), 
which provides that a claimant may show service by submitting 
certain documents "without verification from the appropriate 
service department.  In this case, the appellant was informed 
by letter in November 2003 that he could submit additional 
documents to support his claim of POW status, to include 
Philippine Red Cross records, a Guarantor's receipt for a 
released POW, a Japanese Parole Certificate for a released 
POW or War Claims Commission records.  No such document or 
other relevant evidence has been submitted by the appellant, 
nor has he given any indication that any of the documents 
noted in 38 C.F.R. § 3.203(a) exist.

In view of the NPRC finding and the absence of any of the 
requisite documents issued by the service department noted in 
38 C.F.R. § 3.203(a), the appellant did not have recognized 
service such as to confer on him the status of a "former 
POW." Since the law pertaining to eligibility for the claimed 
benefits is dispositive of this issue, the appellant's claim 
must be denied because of the absence of legal merit or 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Entitlement to service connection for a peptic ulcer disease 
and rheumatism

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110.  There must be 
medical evidence of a current disability; medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  A determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

Service connection may also be granted for certain chronic 
diseases, to include peptic ulcer disease and an organic 
disease of the nervous system, which were manifested to a 
degree of 10 percent disabling within one year following the 
veteran's release from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

If a veteran is: (1) A former prisoner of war and; (2) as 
such was interned or detained for not less than 30 days, 
certain chronic diseases, to include peptic ulcer disease 
shall be presumed to be service-connected if manifest to a 
degree of 10 percent or more at any time after discharge or 
release from active military, naval, or air service even 
though there is no record of such disease during service.  38 
U.S.C.A. § 1112(b); 38 C.F.R. § 3.309(c).

Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

As an initial matter, the Board finds that in this case, as 
noted above, although the veteran has claimed service 
connection for peptic ulcer disease, the evidence fails to 
show that he has met the criteria for verified POW status.  
Accordingly, the veteran would not qualify for presumptive 
service connection under the provisions of 38 U.S.C.A. § 
1112(b) and 38 C.F.R. § 3.309(c).

The available service medical records are negative for any 
findings relating to peptic ulcer disease, rheumatism or a 
neurological disease manifested by numbness.  There are no 
post-service medical records or competent opinion indicative 
of any other diseases at issue.  The only references to 
peptic ulcer disease, rheumatism or a medical condition 
manifested by numbness throughout the whole body are 
contained in the statements prepared by the veteran.  As a 
layman, however, he is not competent to offer opinions on 
medical diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
Espiritu, supra.  

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110; see also Degmetich v. Brown, 104 F.3d 
1328 (1997).  It is well-settled that in order to be 
considered for service connection, a claimant must first have 
a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 
(1992), it was noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents resulted in disability.  See also Gilpin 
v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection 
may not be granted unless a current disability exists); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Thus there is 
no basis for which service connection can be established 
either in a direct or presumptive basis.  Therefore, service 
connection for the claimed peptic ulcer disease, rheumatism 
and a medical condition manifested by numbness throughout the 
whole body is not warranted.  

As to the veteran's claimed total body numbness, it is also 
pertinent to note that the Court of Appeals for Veterans 
Claims has held that a symptom, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), vacated in part and remanded on 
other grounds sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 
1356 (Fed. Cir. 2001)).  The notable exception to this rule 
is 38 C.F.R. § 3.317, which permits, in some circumstances, 
service connection of signs or symptoms that are objective 
indications of chronic disability, even though such 
disability is due to undiagnosed illness but the veteran had 
no active service during the Persian Gulf War.  In this case, 
there are subjective complaints of numbness without any 
evidence of any underlying pathology.  Since there is no 
competent medical evidence of the existence of a clinical 
disability manifested primarily by numbness the claim must be 
denied.  See Rabideau, 2 Vet. App. at 144.  

In the absence of a current diagnosis of peptic ulcer 
disease, rheumatism or a disability manifested by numbness, 
the Board finds that the preponderance of the evidence is 
against the claims.  As the preponderance of the evidence is 
against the claims, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107(b); see also, generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).









ORDER

Entitlement to former POW status is denied.

Entitlement to service connection for a peptic ulcer disease 
is denied.

Entitlement to service connection for rheumatism is denied.

Entitlement to service connection for a medical condition 
manifested by numbness of the whole body is denied.



____________________________________________
R. F. Williams 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


